McCORMICK, District Judge.
We have given deliberate consideration to the applicability of Section 2(d) of the Portal-to-Portal Act of 1947, 29 U.S.C.A. g 252(d), to this action and to the evidence in the record before us in this action.
We are of the opinion that under the concrete situation before us in this action, the provisions of the amendatory act effective May 14, 1947 are inapplicable.
We find that, plaintiff’s decedent under unrepealed and effective terms of the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201 et seq., was actually hired to, and did, perform productive services with right to compensation during the so called “lunch or eating periods.” There was no real lunch period allocated. Services of the same type and continuity were rendered at all times.
Findings of Fact, Conclusions of Law and Judgment for the plaintiff for $645.191 unpaid overtime wages without liquidated damages and attorney’s fees of $75 and costs are ordered.
Plaintiff’s attorney will prepare and serve Findings of Fact, Conclusions of Law and Judgment accordingly within 5 days from notice of this ruling.

 $1.33 x 1% x 3 x 25 — $149.03 $1.748 x 1% x 3 x 03— 493.56 $045.19